DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
The Oath/Declaration submitted on 06/07/2021 is noted by the Examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Canty (Reg. No. 44,586) on 01/14/2022. 
The application has been amended as follows: 
Claim 8 (Currently Amended): The method as claimed in claim 1, wherein ascertaining the resistor temperature comprises measuring a
Claim 12 (Currently Amended): An on-load tap-changer having a transition resistor, the on-load tap-changer configured 

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The Prior arts made available do not teach or fairly suggest, alone or in combination, the specific limitation of a method to monitor gases created in an insulating medium circuit, the insulating medium circuit being in contact with a transition resistor of an on-load tap-changer the method including determining temperature of the transition resistor during a loading time period   in independent claim 1 when combined with the limitations of determining at least one characteristic value for the gases produced based upon the time profile of the resistor temperature also in independent claim 1 distinguish the present invention from the combined prior art.
Hence the prior art of record fails to teach the invention as set forth in claims 1-14. The examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning to fully encompass the current pending claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other prior art references listed on the PTO-892 (Notice of References Cited) are considered to be of interest disclosing similar systems.
Frotscher et al. (US 8,738,301) discloses the concentration of the characteristic gases in the tap changer oil just described is measured at particular time intervals in a next method step. Examples of typical time intervals for the method are measurements twice a day, i.e. morning and evening. As an alternative to a time-based definition, a regular measurement of the characteristic gas concentration can also be based on the number of switching operations completed by the tap changer. An example of a typical interval would then be a measurement after 20 switching operations and every further multiple thereof.
Pruente et al. (US 9,513,275) discloses a system for detecting early stage electrical component problems comprising: a dissolved gas analysis device configured to determine dissolved gases in the oil of the electrical component in response to periodic sampling wherein the analysis device is further configured to determine a rolling trend looking at a specific historical period of time including one of days, weeks, months, and years.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N HOPKINS whose telephone number is (571)270-7042. The examiner can normally be reached M & F 9-5 and T-TH, 6-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LISA CAPUTO can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855